Citation Nr: 0606900	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-26 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to November 
1973.  

This matter is currently before the Board of Veterans' 
Appeals (Board) following a Board Remand dated in August 
2005.  This matter was originally on appeal from a May 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, that denied the 
veteran's claim.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record shows that the veteran is 
currently diagnosed with bilateral sensorineural hearing 
loss.

3.  The medical evidence of record shows that the veteran 
entered service with a bilateral hearing impairment as 
defined by 38 C.F.R. § 3.385.  The competent medical evidence 
does not show that the veteran's bilateral hearing loss 
increased in severity during service or that sensorineural 
hearing loss is linked to service.  


CONCLUSION OF LAW

Bilateral hearing loss was not aggravated by active service; 
nor may sensorineural hearing loss be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.306, 3.309 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	August 2005 Board Remand and Veterans Claims Assistance 
Act of 2000 

In August 2005, the Board remanded the veteran's claim to the 
Appeals Management Center (AMC) for a VA audiological 
examination and medical opinion.  The record reflects that 
the veteran underwent a VA audiological examination in 
September 2005 as the examination report is associated with 
the claims file.  The report contains audiometric data and a 
nexus opinion based on review of the claims file and 
examination of the veteran.  The RO considered the additional 
medical evidence, continued the denial of the claim, and 
issued a Supplemental Statement of the Case (SSOC) on the 
issue in October 2005.  Based on the foregoing, the Board 
finds that the RO complied with the Board's August 2005 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in February 2004, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The February 2004 VCAA notice advised the 
veteran of what the evidence must show to establish 
entitlement to service connected compensation benefits.  

In the February 2004 VCAA notice, the RO also informed the 
veteran that it needed evidence showing that his hearing loss 
existed from military service to the present time and listed 
the types of evidence that would help VA make its decision.  
The RO asked that the veteran send to VA any medical reports 
he had.  The RO further requested that the veteran inform VA 
of any other evidence or information that he believed would 
support his claim.  Thus, the veteran was essentially asked 
to provide any evidence in his possession that pertained to 
the claim.  38 C.F.R. § 3.159 (b)(1) (2005).  

Furthermore, the RO provided the veteran with a copy of the 
May 2004 rating decision, the July 2004 Statement of the Case 
(SOC), and the October 2005 Supplemental Statement of the 
Case (SSOC), which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The July 
2004 SOC provided the veteran with notice of all the laws and 
regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA audiological examination and opinion in 
September 2005.  The RO also obtained the veteran's service 
medical records and associated them with the claims folder.  
The private audiological examination report conducted by 
C.A.F., Au.D. and accompanying correspondence dated in 
January 2004 is also of record.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Evidence

The DD Form 214 notes that the veteran served as a guard.  

The Board notes that the June 1969 service enlistment 
audiometric data were reported in American Standards 
Association (ASA) units.  Consequently, the VA audiometric 
readings must be converted from ASA units to International 
Standard Organization (ISO) units.  The veteran exhibited 
pure tone thresholds, in decibels, converted as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
10
10
45
LEFT
10
10
25
25
50

The veteran reported a negative history of hearing loss on 
the June 1969 report of medical history.  

Conversely, there is no indication that the November 1973 
audiometric data were reported in ASA units.  Accordingly, 
the November 1973 separation examination report shows pure 
tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
45
LEFT
5
5
10
20
35


The December 2003 private audiogram conducted by a private 
audiologist (C.A.F., Au.D.) shows pure tone thresholds 
exhibited by the veteran depicted by graph and were not 
interpreted in decibels for each frequency depicted in the 
audiogram. See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(the Board may not interpret graphical representations of 
audiometric data).  The private audiologist noted, however, 
that the audiogram showed a moderate high frequency 
sensorineural hearing loss bilaterally with maximum word 
recognition scores of 96 percent bilaterally.  He concluded 
that it was "quite likely" that the veteran's hearing loss 
began in the late 1960's and early 1970's based on the 
veteran's history of being exposed to the noise of jet 
engines.  He added that the type and degree of the veteran's 
hearing loss was consistent with noise induced hearing loss.  

In March 2004, a VA examiner (L.A.S.) reviewed the veteran's 
claims file and concluded that it was not likely that the 
veteran's current hearing loss was precipitated by military 
noise exposure because the veteran's hearing loss in his 
right ear was present upon induction into service.  No 
audiological examination of the veteran was performed at that 
time. 

The September 2005 VA audiological examination report notes 
that the veteran demonstrated pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
55
LEFT
15
15
15
35
65

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner (D.L.C.) diagnosed moderate sensorineural 
hearing loss for the right ear and mild to moderate high 
frequency sensorineural hearing loss for the left ear.  Based 
on his review of claims file and the examination of the 
veteran, the examiner concluded that it was unlikely that the 
veteran's current hearing loss was related to military noise 
exposure because his hearing was essentially unchanged from 
military entrance to separation.  


III.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system, specifically, sensorineural 
hearing loss, becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

A veteran is presumed to have been in sound condition at the 
time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2005).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2005).  See 
Falzone v. Brown,                8 Vet.App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the Board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions. 


IV.	Analysis

The veteran contends that his current bilateral hearing loss 
was caused by military jet noise exposure while serving as a 
guard in the military.  

The Board notes that the medical evidence clearly shows that 
the veteran currently has a bilateral hearing impairment as 
defined by 38 C.F.R. § 3.385 as the audiometric results 
reported in the September 2005 VA examination report meet the 
required criteria.  Id.   The September 2005 VA examiner, 
D.L.C., also noted that the veteran exhibited sensorineural 
hearing loss in both ears.  Furthermore, the private 
audiologist, C.A.F., found moderate high frequency 
sensorineural hearing loss bilaterally in December 2003, 
approximately one month before the veteran filed his hearing 
loss claim.

Although the Board notes that the veteran reported that he 
did not have hearing loss in his June 1969 report of medical 
history, the veteran's enlistment examination report shows 
that the veteran entered service with a bilateral hearing 
impairment at 4000 Hz as defined by 38 C.F.R. § 3.385.  Thus, 
the Board finds that the competent medical evidence of record 
reflects that the veteran's bilateral hearing loss existed 
prior to service, and a presumption of sound condition is not 
applicable.  

In order for the veteran to be entitled to service connection 
compensation benefits for his bilateral hearing loss due to 
aggravation, the competent medical evidence must show that 
there was an increase in severity of his bilateral hearing 
loss during service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2005).  The September 2005 VA examiner, 
D.L.C., noted that the veteran's hearing was "essentially 
unchanged" from entrance to separation from service as 
hearing testing indicated a 35 to 45 decibel loss at 4000 Hz 
at enlistment and separation.  In addition, the September 
2005 VA examiner did not conclude that the veteran's 
sensorineural hearing loss was related to service.  Based on 
the foregoing, the Board finds that the medical evidence does 
not support the veteran's contention that his bilateral 
hearing loss was caused or aggravated by military noise 
exposure and service connection is not warranted.  38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2005).   

The Board notes that the private audiologist attributed the 
veteran's hearing loss to his military service; however, he 
indicated that hearing loss began in service.   The service 
medical records show that the veteran's bilateral hearing 
impairment existed before his military service.  Unlike the 
September 2005 VA examiner, the private audiologist did not 
address the issue of aggravation in his January 2004 
correspondence and did not consider the veteran's claims file 
to include his service medical records showing pre-existing 
bilateral hearing loss before arriving at his conclusion.  
Therefore, the Board affords greater probative value to the 
September 2005 VA examiner's opinion.   

Although the veteran maintains that that his current hearing 
loss is related to his military service, the Board notes that 
where the determinative issue involves medical causation, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The record reflects that the veteran 
does not have the requisite medical expertise to offer a 
competent opinion with respect to medical causation.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the claim.  As a 
result, the Board finds that the benefit-of-the-doubt 
doctrine is not applicable, and the veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


